DETAILED ACTION
Claims 1-21 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group 1, claims 1-11, in the reply filed on December 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/SG2018/050220, filed May 4, 2018, which claims the benefit of provisional application No. 62/501,992, filed May 5, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 5, 2019 and January 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “xeno-free cell culture medium”.  
The specification at paragraphs [0004]-[0005], [0007], [0013], [0065], [0121] and [0123], notes that when culturing human epidermal keratinocytes, the use of some animal-derived products (e.g., bovine serum and murine 3T3 fibroblasts as feeder cells) carries the risk of exposing human cell cultures to animal pathogens and immunogenic agents. To overcome this problem, serum-free and xeno-free cell culture media have been developed for keratinocyte cultures. Thus, xeno-free culture medium would not 
As further noted by Pennybaker et al., (Xeno-Free, what is it?; see PTO-892), the term “xeno-free”, in terms of culture media suitable for expansion of human cells, xeno-free means a formulation only comprises human-derived components and does not incorporate foreign (non-human) species such as bovine or porcine.
The term “xeno-free” in claim 3 renders the claim unclear since neither claims 1 or 3 recite the keratinocytes are “human” keratinocytes.  Given the recited “keratinocytes” encompass keratinocytes from both human and non-human animal species, the use of the phrase “xeno-free” is indefinite.

Claim 4 recites the limitation "the freshly isolated keratinocytes".  There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite the phrase “plating freshly isolated keratinocytes”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coolen et al., (Cell Transplantation, Vol. 16, pp. 649-661, 2007; see PTO-892) (“Coolen”), in view of Alitalo et al., (The Journal of Cell Biology, Vol. 94, September 1982, pages 497-505; see PTO-892) (“Alitalo”) and Pouliot et al., (Experiential Dermatology, 2002; IDS 11/5/2019) (“Pouliot”).
Coolen is directed to methods for skin grafting using autologous keratinocytes. Coolen teaches an alternative method for culturing and expanding keratinocyte cells wherein the keratinocytes are cultured in the absence of conventional mouse feeder layer cells, since such xenobiotic materials can present potential risks for patients when the cultured keratinocytes are used in transplantation therapies (Abstract).
Regarding claims 1, 2 and 4, Coolen specifically investigates the use of collagen type IV as an adherent substrate, in lieu of the conventional mouse feeder layer cells. Coolen additionally employs a serum substitute, Ultroser G, to replace fetal calf serum.  Coolen teaches plating the isolated cells at a density of 80,000 cells/cm2 (0.8 x 105 cells/cm2) directly onto tissue culture plastic alone, or onto tissue culture plastic coated with collagen type IV. Once the cultured keratinocytes reached 85% confluence, the cells were passaged to new culture flasks at a cell density of 0.13 x 105 cells/cm2 (Materials and Methods, Keratinocyte Culture, page 650).
Coolen teaches that keratinocytes expanded to passage 4 (P4) on the collagen-coated culture flasks formed large colonies and maintained their cubical shape, as compared to the keratinocytes cultured to passage 4 (P4) without the collagen type IV substrate which exhibited irregular shapes and small colonies. Coolen teaches that keratinocytes grown on plastic alone reached senescence by passage 6 (P6), as compared to keratinocytes grown on the collagen-coated substrate were able to at least passage 6, and on one occasion were able to culture to passage 20 (P20) (RESULTS, Keratinocyte Culture, right column, page 651 to left column, first paragraph, page 653; Fig. 1C). Coolen further teaches the keratinocytes cultured on the collagen-coated substrate grew Keratinocyte Culture, left column, second paragraph, page 653).
Coolen does not further teach the culture substrate was coated with laminins containing an alpha4 chain or an alpha5 chain.
Alitalo is directed to culture conditions that promote the growth and attachment of keratinocytes.  Alitalo’s culture method employs mouse feeder layer cells (3T3 cells) and assesses the production of extracellular matrix proteins produced during the co-culturing. Alitalo teaches the 3T3 feeder cells produced both type IV collagen and laminin (Abstract).  Alitalo further teaches the production of basement membrane collagen and laminin by the 3T3 feeder cells promotes adhesion and spreading of the keratinocytes since it has been shown that epithelial cells adhere better to substrates coated with type IV collagen.  Additionally, Alitalo teaches that, in human keratinocyte cultures, the failure to attach to the culture substrate results in irreversible terminal differentiation, thus supplementation of laminin and collagen may be necessary for proper adhesion and growth of keratinocytes (Is There a Function for the Matrix Components That the Feeder Cells Provide?, page 504).
Pouliot teaches laminin 10/11 (synonymous with Laminin-511 and Laminin-521, respectively, i.e. an alpha5 chain laminin) are alternative adhesive ligands for both neonatal and adult keratinocytes and have a functional role in promoting cell proliferation and migration (Abstract).  Pouliot specifically assessed keratinocyte adhesion using laminin 10/11 (LN-10/11) and collagen-IV. The optimum coating concentration for LN-10/11 was 5 µg/ml and the optimum coating concentration for collagen-IV was 20 µg/ml. Pouliot teaches LN-10/11 exhibited potent cell adhesion, wherein significantly more keratinocytes (HFKs) adhered to LN-10/11, as compared to Laminin-10/11: a potent adhesive ligand for human keratinocytes, binding via the integrins α3β1 and α6β4, page 390). Pouliot further teaches the LN-10/11 matrix also significantly increased proliferation of the adult keratinocytes (Laminin-10/11: a potent proliferative substrate for normal and transformed keratinocytes, left column, first paragraph, page 392).
Thus, given that Alitalo teaches laminin and collagen-IV are essential matrix proteins for proper keratinocyte adhesion, and are conventionally provided by the 3T3 feeder cells, and Pouliot teaches laminin 10/11 increases keratinocyte proliferation and exhibits potent keratinocyte adhesive properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional cell adhesive substrates, i.e. laminin 10/11, in the keratinocyte culture substrate of Coolen since the intention of Coolen is to provide a feeder cell-free culture method that reduces the risks associated with xenobiotic culture materials.
The person of ordinary skill in the art would have been motivated to modify the keratinocyte culture method of Coolen to include laminins containing an alpha5 chain (i.e. laminin 10/11), as taught by Pouliot, for the predictable result of successfully promoting cell adhesion as well as cell proliferation, thus meeting the limitation of claims 1, 2 and 4.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Coolen with Alitalo and Pouliot because each of these teachings are directed at expanding keratinocytes in in vitro culture methods.	
Regarding claim 3 and the limitation that the keratinocytes are cultured in a xeno-free cell culture medium, it is noted that Coolen obtains the keratinocytes from patients undergoing abdominal surgery (Materials and Methods, Tissue Handling and Cell Culture, page 650). Given that Coolen’s culture method takes place in the absence of mouse feeder layer cells, and uses a serum substitute to replace fetal calf serum, Coolen’s culture medium is considered to read on “a xeno-free cell culture medium”, thus meeting the limitation of claim 3.
Regarding claim 5 and the limitation directed to the density of the seeded cells, it is noted that Coolen teaches plating the isolated keratinocyte cells at a density of 80,000 cells/cm2 (0.8 x 105 cells/cm2) (Materials and Methods, Keratinocyte Culture, page 650).  Thus, the claimed range overlaps the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 8, Coolen teaches the cells were periodically dissociated using trypsin/EDTA and passaged to achieve at least 6 passages (Abstract; Materials and Methods, Keratinocyte Culture, page 650).
Regarding claim 9, Coolen teaches that when the keratinocyte culture reached 85% confluence, the cells were passaged to new flasks at a cell density of 1.3 x 104 cells/cm2 (Materials and Methods, Keratinocyte Culture, page 650).  Coolen does not specifically comment on whether or not the cells at 85% confluence had a cell density ranging from 1 cell to 1.5 x 104 cells/cm2.  However, given the new flasks were seeded at a cell density of 1.3 x 104 cells/cm2, it appears claimed range overlaps the prior art range. Moreover, one of ordinary skill in the art would be motivated to passage the cells prior to any cell overcrowding, thus avoiding the deleterious effects of contact-inhibition that would occur due to overcrowding.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coolen, in view of Alitalo and Pouliot, as applied to claims 1-5, 8 and 9 above, and further in view of Boyce et al., (Journal of Tissue Culture Methods, vol. 9, no. 2, 1985, Procedure No. 41406 pages 83-93; see PTO-892) (“Boyce”).
The teaching of Coolen, in view of Alitalo and Pouliot, is set forth above.
Regarding claims 6 and 7, it is noted that the combined prior art does not further discuss the culturing temperature (claim 6) or the concentration of the culture atmosphere (claim 7).  However, Boyce is directed to cultivation methods for human keratinocytes (Summary). Boyce specifically teaches using standard culture conditions of a temperature of 37°C and 5% CO2 concentration (H. Isolation and primary culture of human keratinocytes, paragraph 12, left column, page 88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known, standard culture conditions of a temperature of 37°C and 5% CO2 concentration.
 The person of ordinary skill in the art would have been motivated to modify the keratinocyte culturing method of Coolen to include well-known, standard culture conditions of a temperature of 37°C and 5% CO2 concentration, as taught by Boyce, for the predictable result of successfully propagating human keratinocytes, thus meeting the limitation of claims 6 and 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Boyce because each of these teachings are directed at culturing human keratinocytes.	

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coolen, in view of Alitalo and Pouliot, as applied to claims 1-5, 8 and 9 above, and further in view of Liu et al., (US 2017/0002089; see PTO-892) (“Liu”).
The teaching of Coolen, in view of Alitalo and Pouliot, is set forth above.
Regarding claims 10 and 11, the combined prior art renders obvious culturing keratinocytes on culture substrates coated with the cell-adhesive substrates collagen type IV and LN-10/11 (i.e. laminin-511 and laminin-521.  The cited prior art does further teach coating the culture substrate with laminin-421 (claim 10), or that the weight ratio of laminin-511 to laminin-421 is from 15:1 to 1:15 (claim 11).
Liu teaches that laminin α4 is one of the polypeptide chains found in laminin molecules expressed in the basal lamina of the basement membrane.  Liu teaches that laminins are known to bind cell membranes and contribute to cell attachment and laminin α4 is found in numerous laminin molecules including laminin-421. Thus, Liu has established that laminin-421 is a well-known cell-adhesive molecule that promotes cell attachment.
Therefore, given the intention of Coolen’s method is to provide defined exogenous cell-adhesive molecules for keratinocyte adhesion, in lieu of providing the non-desirable mouse feeder cell layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include laminin-421, thus meeting the limitation of claim 10.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include additional cell adhesive molecules, i.e. laminin-421, as taught by Liu, since the combination of multiple products each known to have the same prima facie obvious.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Liu because each of these teachings are directed at using cell adhesive molecules.
As to claim 11 and the limitation that the weight ratio of laminin-511 to laminin-421 is from 15:1 to 1:15 (claim 11), it is noted that, although the cited prior art does not further discuss the ratios of laminin-511 to laminin-421 for coating the cell culture substrate, Pouliot taught the optimization of the concentrations of LN-10/11 and collagen-IV.  Pouliot recognized that LN-10/11 was a more potent cell-adhesive molecule, thus LN-10/11 was used at a concentration of 5 µg/ml and the optimum coating concentration for collagen-IV was 20 µg/ml, i.e. ratio of collagen-IV to LN-10/11 was 4:1.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the amounts of laminin-511 to laminin-421 as a matter of routine experimentation as the concentration of the cell-adhesive molecules is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the concentrations with a reasonable expectation for successfully forming a cell-adhesive culture substrate; thus, meeting the limitation of claim 11.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633